Citation Nr: 0927935	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disability of 
the hands and feet, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran, had active service from January 1967 to January 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision by the RO in Columbia, 
South Carolina.  In June 2006, the Veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is on 
record.  This appeal was remanded for additional evidentiary 
development in September 2006 and March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As mentioned, this matter was last before the Board in March 
2008, when it was remanded to obtain a medical examination to 
determine the etiology of any current skin disorder.  In 
light of Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a Board remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders"), this matter must again be remanded.

The Veteran contends that his current skin disorder of the 
hands and feet is, in part, related to herbicide exposure in 
Vietnam.  As noted in the September 2006 remand by the Board, 
he is presumed to have been exposed to herbicides during his 
service in Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

Private medical records from R.J.E., D.P.M. dated in 2003 
reflect treatment for contact or allergic dermatitis.  No 
skin disorder was found on VA examination in June 2007.

In March 2008, the Board remanded this appeal for a VA 
examination to determine the nature and etiology of his 
claimed skin disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  
The examiner was asked to opine as to whether there is any 
skin disorder present, to identify any current skin disorder, 
and to proffer an opinion as to whether it is at least as 
likely as not that the disorder is etiologically related to 
the Veteran's exposure to herbicides in Vietnam or is 
otherwise related to his military service.

A VA examination was performed in September 2008.   The 
examiner diagnosed dermatophytosis consistent with tinea 
cruris.  The examiner provided a medical opinion as to 
whether any current skin disorder was related to herbicide 
exposure in service, but did not opine as to whether any 
current skin disorder was otherwise related to military 
service.

The Board finds that September 2008 VA examiner did not 
comply with the Board's March 2008 remand order, specifically 
with the requests as outlined above. Accordingly, a remand is 
necessary to ensure compliance with the remand order. 

Moreover, at the VA examination, the Veteran reported that he 
had skin scrapings performed at the Augusta VA Medical Center 
(VAMC).  The examiner indicated that he could not find these 
records in the claims file.  The Board finds that the RO 
should make an attempt to obtain these records, and any other 
VA medical records reflecting treatment for a skin disorder.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The Board regrets the additional delay, but under the 
circumstances of this case, additional development of the 
record is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain VA 
medical records of treatment for a skin 
disorder from the Augusta VAMC and 
associate them with the claims folder.  
All attempts to procure records should be 
documented in the file.

2.  After the above records have been 
associated with the file, the RO/AMC 
should contact the VA examiner who 
performed the September 2008 VA 
examination and ask him to provide an 
addendum to his opinion.  The examiner 
must be provided with the Veteran's claims 
file for review.

The examiner should be asked to express an 
opinion as to whether it is at least as 
likely as not that any current skin 
disorder began during service, or is 
otherwise causally related to service.

3.  If the VA examiner who performed the 
September 2008 VA examination is 
unavailable, the RO should schedule the 
Veteran for a VA medical examination to 
address the diagnoses and likely etiology 
of any current disorders of the skin.  The 
examiner must be provided with the 
Veteran's claims file for review.  After 
examining the Veteran and reviewing the 
claims file, the examiner should provide 
diagnoses and opinions as follows:

(a)  The examiner should provide diagnoses 
for each current chronic or recurring skin 
disorder.  In particular, the examiner 
should indicate whether any existing 
disorder can be diagnosed as chloracne, 
other acneform disease consistent with 
chloracne, or porphyria cutanea tarda.

(b)  For each existing skin disorder, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder began during service, or 
is otherwise causally related to service.

4.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and afford an applicable opportunity to 
respond.  The claim should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




